Exhibit 10.13


STOCK-SETTLED STOCK APPRECIATION RIGHT AGREEMENT
1.Grant of SSARs. World Fuel Services Corporation, a Florida corporation (the
“Company”) has awarded to [●] (the “Participant”), effective as of March 31,
2017 (the “Grant Date”) [●] performance-based stock settled stock appreciation
rights (the “SSARs”). The SSARs have been granted under the Company’s 2016
Omnibus Plan (the “Plan”), which is incorporated herein for all purposes, and
the grant of the SSARs shall be subject to the terms, provisions and
restrictions set forth in this Agreement and the Plan. The SSARs entitle the
Participant to convert the SSARs into, and to receive, shares of common stock of
the Company, $0.01 par value per share (the “Common Stock”), the aggregate Fair
Market Value of which is equal to the product of: (A) the number of SSARs
granted pursuant to this Agreement and that become vested pursuant to Section 3
hereof, multiplied by (B) the excess of (i) the Fair Market Value of one share
of the Common Stock on the date or dates upon which the Participant converts the
vested SSARs to Common Stock, over (ii) the Conversion Price. As a condition to
entering into this Agreement, and as a condition to the issuance of any shares
of Common Stock (or any other securities of the Company), the Participant agrees
to be bound by all of the terms and conditions set forth in this Agreement and
in the Plan.
2.Definitions. Capitalized terms and phrases used in this Agreement shall have
the meaning set forth below. Capitalized terms used herein and not defined in
this Agreement shall have the meaning set forth in the Plan. Notwithstanding the
foregoing, the definitions of “Cause”, “Disability” and “Good Reason” shall have
the meanings set forth in the Employment Arrangement (as defined below).
(a)    “Committee” means the Compensation Committee of the Board of Directors of
the Company.
(b)    “Conversion Price” means $36.25, subject to adjustments as provided in
Section 4 hereof or pursuant to the Plan.
(c)    “Determination Date” means the date as soon as reasonably practicable
following the date on which the Company’s audited financial statements with
respect to fiscal year 2017 are available on which the Committee determines
whether the Initial Hurdle and Performance Goal have been achieved.
(d)    “Earned SSARs” means the SSARs that are considered to be earned if the
Initial Hurdle and Performance Goal have been achieved, as determined in
accordance with Section 3(a) or 3(b) hereof.
(e)    “Employment Arrangement” means any employment agreement or individual
severance agreement by and between the Company and the Participant, or severance
plan maintained by the Company in which the Participant participates as of the
Grant Date, in each case, as in effect on the Grant Date.
(f)    “Expiration Date” means the fifth anniversary of the Grant Date.
(g)    “Initial Hurdle” means the specific written objective goal set forth on
Schedule A, which is based on the criteria set forth in Section 3.2(b) of the
Plan that are timely approved by the Committee pursuant to Section 3.2(b) of the
Plan for the Participant for the Performance Period.
(h)    Measurement Period” means the one-year period from January 1, 2017
through December 31, 2017.
(i)    “Performance Goal” means the goal set forth on Schedule A, the
achievement of which determines whether any SSARs shall become Earned SSARs.
    







--------------------------------------------------------------------------------




(j)    “Performance Period” means the 2017 fiscal year with respect to which the
Initial Hurdle is set by the Committee.
(k)    “Termination Date” means the date on which the Participant is no longer
an employee of the Company or any Subsidiary.
3.Vesting and Forfeiture of Shares of Common Stock.
(a)    Subject to the provisions of this Section 3, the Earned SSARs shall be
determined by the Committee first based on the achievement of the Initial Hurdle
during the Performance Period and second based on the achievement of the
Performance Goal during the Measurement Period, in each case, pursuant to
Schedule A. If the Initial Hurdle is not satisfied, all of the SSARs will be
forfeited immediately, other than as set forth in this Section 3. The Committee
retains the sole and plenary discretion to make any adjustment permitted by the
Plan or to reduce or eliminate the number of Earned SSARs in accordance with the
terms of the Plan for any reason deemed appropriate by the Committee, even if
the Initial Hurdle has been attained and without regard to the Employment
Arrangement or any other similar agreement between the Company and the
Participant.
(b)    If the Initial Hurdle is satisfied as certified by the Committee, but the
Performance Goal is not satisfied, all the SSARs will be forfeited immediately,
other than as set forth in this Section 3 or as otherwise determined by the
Committee. If the Initial Hurdle is satisfied as certified by the Committee, and
the Committee determines that the Performance Goal has been satisfied, the
Earned SSARs shall become vested on the third anniversary of the Grant Date (the
“Vesting Date”); provided that, except as otherwise provided in this Section 3,
the Participant’s employment with the Company continues through and until the
Vesting Date.
(c)    The vesting of the SSARs, Earned SSARs or Acquirer SSARs (as defined
below), as applicable, shall be accelerated if and to the extent provided in
this Section 3(c):
(i)    Change of Control. (A) Except as otherwise determined by the Company as
set forth in Section 3(c)(i)(B) hereof, in the event that a Change of Control
occurs while the Participant is employed by the Company or any Subsidiary, and
(x) prior to the Determination Date, the Participant shall immediately become
fully vested and nonforfeitable upon the Change of Control in the SSARs assuming
the Initial Hurdle and the Performance Goal have been satisfied, or (y) on or
following the Determination Date, in the Earned SSARs.
(A)    Notwithstanding Section 3(c)(i)(A) hereof, if in the event of a Change of
Control the Company determines that the successor company shall assume or
substitute the SSARs or Earned SSARs (as applicable) as of the date of the
Change of Control, then the vesting of the SSARs or Earned SSARs (as applicable)
that are assumed or substituted shall not be so accelerated as a result of such
Change of Control; provided, however, that, if the Change of Control occurs
prior to the Determination Date, the SSARs that are so assumed or substituted
shall no longer be subject to the Initial Hurdle or the Performance Goal and,
instead the SSARs shall convert to service-based stock appreciation rights as of
the Change of Control assuming the Initial Hurdle and the Performance Goal have
been satisfied. For this purpose, the SSARs or Earned SSARs (as applicable)
shall be considered assumed or substituted only if (1) the SSARs or Earned SSARs
(as applicable) that are assumed or substituted vest at the time that such SSARs
or Earned SSARs (as applicable) would vest pursuant to this Agreement (based
solely on continued service) and (2) immediately following the Change of
Control, the SSARs or Earned SSARs (as applicable) confer the right to receive
for each unvested SSAR or Earned SSAR (as applicable) held immediately prior to
the Change of Control, the consideration (whether stock, cash or other
securities or property) received by holders of shares of Common Stock in the
transaction constituting a Change of Control


        
2

--------------------------------------------------------------------------------




for each share of Common Stock held on the effective date of such transaction
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if such consideration received in the
transaction constituting a Change of Control is not solely common stock of the
successor company or its parent or subsidiary, the Company may provide that the
consideration to be received upon the vesting of any SSARs or Earned SSARs (as
applicable) will be solely common stock of the successor company or its parent
or subsidiary substantially equal in fair market value to the per share
consideration received by holders of shares of Common Stock in the transaction
constituting a Change of Control. The determinations of (1) whether the SSARs or
Earned SSARs (as applicable) shall be assumed or substituted in accordance with
this Section 3(c)(i)(B) or shall accelerate vesting in accordance with Section
3(c)(i)(A) hereof and (2) in the event that this Section 3(c)(i)(B) is
applicable, such substantial equality of value of consideration shall be made by
the Committee in its sole discretion and its determinations shall be conclusive
and binding. The award resulting from the assumption or substitution of the
SSARs or Earned SSARs (as applicable) by the successor company shall, except as
otherwise provided in this Section 3(c), continue to vest after the Change of
Control transaction based solely on the Participant’s continued employment with
the successor company and its affiliates through the Vesting Date, and shall be
referred to hereafter as the “Acquirer SSARs”.
(ii)    Death and Disability. In the event that the Participant’s employment
with the Company and its Subsidiaries is terminated due to the Participant’s
death or Disability (A) prior to a Change of Control and prior to the
Determination Date, the Participant shall immediately vest on the Termination
Date in the number of SSARs pro rated in accordance with Section 3(f) hereof,
assuming the Initial Hurdle and Performance Goal have been satisfied, (B) prior
to a Change of Control and on or following the Determination Date, the
Participant shall immediately vest on the Termination Date in the number of
Earned SSARs, if any, pro rated in accordance with Section 3(f) hereof, or (C)
on or following a Change of Control, the Participant shall immediately vest on
the Termination Date in all outstanding Acquirer SSARs.
(iii)    Termination without Cause or for Good Reason. (A) In the event that the
Participant’s employment with the Company and its Subsidiaries is terminated by
the Company and its Subsidiaries without Cause or, if applicable, by the
Participant for Good Reason (1) prior to a Change of Control and prior to the
Determination Date, the Participant shall become vested on the Determination
Date in the number of SSARs, if any, determined by the Committee following the
end of the Measurement Period and Performance Period based on the extent to
which the Initial Hurdle and Performance Goal have been achieved and pro rated
in accordance with Section 3(f) hereof, (2) prior to a Change of Control and on
or following the Determination Date, the Participant shall immediately vest upon
the Termination Date in the number of Earned SSARs pro rated in accordance with
Section 3(f) hereof or (3) on or following a Change of Control, the Participant
shall immediately vest upon the Termination Date in all outstanding Acquirer
SSARs. Notwithstanding the foregoing sentence, in the event that a Change of
Control occurs prior to the Determination Date but following the date that the
Participant’s employment is terminated by the Company and its Subsidiaries
without Cause or, if applicable, by the Participant for Good Reason pursuant to
Section 3(c)(iii)(A)(1), the number of SSARs shall be determined by the
Committee in accordance with Section 3(c)(i) hereof, and the Participant shall
immediately vest upon the Change of Control in a pro-rated portion of such SSARs
determined in accordance with Section 3(f) hereof.
(A)    Notwithstanding the foregoing, the vesting set forth in Section
3(c)(iii)(A) hereof shall not occur and the SSARs or Earned SSARs (as
applicable) shall be forfeited if the Participant (1) engages in conduct prior
to the Vesting Date that constitutes a breach of the Participant’s covenants
under the Employment Arrangement or under


        
3

--------------------------------------------------------------------------------




this Agreement with respect to unfair competition, non-competition,
non-solicitation, non-disparagement or cooperation or (2) to the extent a
release is contemplated by the Employment Arrangement, fails to execute a full
general release of all claims in favor of the Company and its affiliates as
contemplated by such Employment Arrangement. Nothing in this Section 3 or this
Agreement shall be deemed to limit or modify the non-competition,
confidentiality or non-solicitation restrictions to which the Participant is
already subject, which restrictions shall continue to be separately enforceable
in accordance with their terms.
(d)    Other Terminations of Employment. In the event that the Participant’s
employment with the Company and its Subsidiaries is terminated prior to the
Vesting Date for any reason other than the Participant’s death or Disability, by
the Company and its Subsidiaries without Cause or by the Participant for Good
Reason, the Participant shall immediately forfeit all the SSARs, Earned SSARs or
Acquirer SSARs (as applicable) on the Termination Date.
(e)    Transfers of Employment. Termination of employment with the Company (or,
if applicable, the successor company) to accept immediate re-employment with a
Subsidiary, or vice-versa, or termination of employment with a Subsidiary to
accept immediate re-employment with a different Subsidiary, shall not be deemed
termination of employment for purposes of this Section 3.
(f)    Pro-Ration of SSARs. For purposes of clauses (c)(ii) and (c)(iii), the
pro-rated portion of the SSARs or Earned SSARs (as applicable) shall be
calculated by multiplying, as applicable, the number of SSARs granted pursuant
to this Agreement or the number of Earned SSARs, if the Committee determines
that the Initial Hurdle and Performance Goal have been achieved, by a fraction,
the numerator of which shall be the number of days that have elapsed between the
Grant Date and the Termination Date and the denominator of which shall be 1096,
and the remaining portion of such SSARs, if any, shall be forfeited.
(g)    The Participant expressly acknowledges that the terms of this Section 3
shall supersede any inconsistent provisions in the Employment Arrangements or
any similar agreement between the Participant and the Company or any Subsidiary.
4.Adjustment. The number of SSARs or Earned SSARs (as applicable) and/or the
Conversion Price are subject to adjustment by the Committee in the event of any
increase or decrease in the number of issued shares of Common Stock resulting
from a subdivision or consolidation of the Common Stock or the payment of a
stock dividend on Common Stock, or any other increase or decrease in the number
of shares of Common Stock effected without receipt or payment of consideration
by the Company.
5.Substitution of SSARs. The Committee shall have the authority to substitute,
without receiving the Participant’s permission, options to purchase Common Stock
for the SSARs or Earned SSARs (as applicable) in the event that the Committee
determines, in its sole discretion, that such substitution is necessary or
desirable based on legal, tax and/or accounting requirements applicable to the
Company or the Participant; provided that (i) the vesting and expiration terms
of any such substituted option shall be the same as set forth in this Agreement,
(ii) the exercise price of any such substituted option shall be equal to the
Conversion Price (as may be adjusted in accordance with Section 4 hereof), and
(iii) the exercisability and transferability of any such substituted option
shall be consistent with the Plan and this Agreement and in compliance with
applicable law; and provided further, that the Committee also shall have the
ability to revert, without receiving the Participant’s permission, any unvested
substituted options to purchase Common Stock back to equivalent SSARs or Earned
SSARs (as applicable), in the event that the Committee determines, in its sole
discretion, that such reversion is necessary or desirable based on legal, tax
and/or accounting requirements applicable to the Company or the Participant.


        
4

--------------------------------------------------------------------------------




6.Termination of SSARs.
(a)    Any SSARs, Earned SSARs or Acquirer SSARs (as applicable) that have not
previously been exercised or forfeited shall immediately terminate on the
Expiration Date and be of no further force or effect.
(b)    In the event that the Participant’s employment with the Company or any
Subsidiary is terminated by the Company or a Subsidiary for Cause or, if
applicable, by the Participant without Good Reason, (i) the Participant
immediately shall forfeit all rights to convert any SSARs, Earned SSARs or
Acquirer SSARs (as applicable) (or exercise any substituted options), which have
not vested prior to the Termination Date, and (ii) the Participant’s SSARs,
Earned SSARs or Acquirer SSARs (as applicable) (and any substituted options)
which vested prior to the Termination Date shall continue to be convertible into
Common Stock (or exercisable if substituted options) until the earlier of: (x)
three (3) months after the Termination Date, or (y) the Expiration Date. Any
vested SSARs, Earned SSARs or Acquirer SSARs (as applicable) (or substituted
options) that are not converted or exercised during the period set forth in the
preceding sentence shall immediately terminate and be of no further force or
effect as of the end of that period.
(c)    In the event that the Participant’s employment with the Company and its
Subsidiaries is terminated for any reason other than by the Company or a
Subsidiary for Cause or, if applicable, by the Participant without Good Reason,
the SSARs, Earned SSARs or Acquirer SSARs (as applicable) (or any substituted
options), if any, that then are or subsequently become vested shall be
convertible into Common Stock (or exercisable if substituted options) until the
earlier of: (x) one (1) year after the Termination Date, or (y) the Expiration
Date. Any vested SSARs, Earned SSARs or Acquirer SSARs (as applicable) (or
substituted options) which are not converted or exercised during the period set
forth in the preceding sentence automatically shall immediately terminate and be
of no further force or effect as of the end of that period. Any vested SSARs,
Earned SSARs or Acquirer SSARs (as applicable) (or substituted options) that are
not converted or exercised during the period set forth in the preceding sentence
automatically shall immediately terminate and be of no further force or effect
as of the end of that period.
7.Persons Eligible to Convert SSARs. The vested SSARs, Earned SSARs or Acquirer
SSARs (as applicable) shall be convertible into Common Stock during the
Participant’s lifetime by the Participant or upon the death of the Participant
by a transferee to whom the vested SSARs, Earned SSARs or Acquirer SSARs (as
applicable) or the right to convert the vested SSARs, Earned SSARs or Acquirer
SSARs (as applicable) into Common Stock has been transferred pursuant to Section
8 below.
8.Death of Participant. The Participant may designate, by written notice to the
Company’s Secretary, a beneficiary or beneficiaries to whom any vested but
unconverted portion of the SSARs, Earned SSARs or Acquirer SSARs (as applicable)
shall be transferred upon the death of the Participant. In the absence of such
designation, such vested but unconverted portion will be transferred to the
Participant’s estate. No such transfer of the vested SSARs, Earned SSARs or
Acquirer SSARs (as applicable), or the right to convert the vested SSARs, Earned
SSARs or Acquirer SSARs (as applicable) or any portion thereof into Common
Stock, shall be effective to bind the Company unless the Committee shall have
been furnished with written notice thereof and with a copy of the will and/or
such evidence as the Committee deems necessary to establish the validity of such
transfer or right to convert, and an agreement by the transferee, administrator,
or executor (as applicable) to comply with all the terms of this Agreement that
are or would have been applicable to the Participant and to be bound by the
acknowledgements made by the Participant in connection with this grant.
9.Conversion of SSARs. Subject to Section 21 hereof, the SSARs, Earned SSARs or
Acquirer SSARs (as applicable) may be converted into shares of Common Stock, in
whole or in part, by the person then entitled to do so as to any vested portion
by giving written notice of conversion to


        
5

--------------------------------------------------------------------------------




the attention of the Company’s Secretary and specifying the number of full
shares of Common Stock with respect to which the vested SSARs, Earned SSARs or
Acquirer SSARs (as applicable) are being converted. No partial conversion of the
vested SSARs, Earned SSARs or Acquirer SSARs (as applicable) may be for less
than ten (10) shares or multiples thereof. No fractional shares of Common Stock
shall be issued by the Company in connection with the conversion of the vested
SSARs, Earned SSARs or Acquirer SSARs (as applicable). In lieu of issuing
fractional shares, the Company shall pay the Participant cash in an amount equal
to the Fair Market Value of any fractional shares that the Participant may be
entitled to receive upon the conversion hereof.
10.No Rights of Stockholder. Neither the Participant (nor any beneficiary or
transferee) shall be or have any of the rights or privileges of a stockholder of
the Company in respect of any of the shares of Common Stock issuable upon the
conversion of the vested SSARs, Earned SSARs or Acquirer SSARs (as applicable),
unless and until the shares of Common Stock are issued to the Participant.
Except as expressly provided in Section 4 above or in the Plan, no adjustment to
the SSARs, Earned SSARs or Acquirer SSARs (as applicable) shall be made for
dividends or other rights for which the record date occurs prior to the date the
certificates representing such shares of Common Stock are issued.
11.No Effect on Employment. Except as otherwise provided in the Employment
Arrangement, the Participant’s employment with the Company and any Subsidiary is
on an at-will basis only. Accordingly, subject to the terms of the Employment
Arrangement, nothing in this Agreement or the Plan shall confer upon the
Participant any right to continue to be employed by the Company or any
Subsidiary, or shall interfere with or restrict in any way the rights of the
Company or any Subsidiary, which are hereby expressly reserved, to terminate the
employment of the Participant at any time for any lawful reason whatsoever or
for no reason, with or without Cause and with or without notice. Such
reservation of rights can be modified only in an express written contract
executed by a duly authorized officer of the Company.
12.Transferability. Except as provided in Section 8 above or as otherwise
permitted by the Plan, none of the SSARs, Earned SSARs or Acquirer SSARs (as
applicable) may be transferred, directly or indirectly.
13.Other Benefits. Except as provided below, nothing contained in this Agreement
shall affect the Participant’s right to participate in and receive benefits
under and in accordance with the then current provisions of any pension,
insurance or other employee welfare plan or program of the Company or any
Subsidiary.
14.Maximum Term of SSARs. Notwithstanding any other provision of this Agreement,
none of the SSARs, Earned SSARs or Acquirer SSARs (as applicable) are
convertible into Common Stock after the Expiration Date.
15.Binding Agreement. Subject to the limitation on the transferability of the
SSARs, Earned SSARs or Acquirer SSARs (as applicable) contained herein, this
Agreement shall be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors and assigns of the parties hereto.
16.Plan Governs. This Agreement is subject to all of the terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern.
17.Governing Law/Jurisdiction. The validity and effect of this Agreement shall
be governed by and construed and enforced in accordance with the laws of the
State of Florida, without regard to any conflict-of-law rule or principle that
would give effect to the laws of another jurisdiction. Any dispute, controversy,
or question of interpretation arising under, out of, in connection with, or in
relation to this


        
6

--------------------------------------------------------------------------------




Agreement or any amendments hereof, or any breach or default hereunder, shall be
submitted to, and determined and settled by, litigation in the state or federal
courts in Miami-Dade County, Florida. Each of the parties hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
Miami-Dade County, Florida. Each party hereby irrevocably waives, to the fullest
extent it may effectively do so, the defense of an inconvenient forum to the
maintenance of any litigation in Miami-Dade County, Florida.
18.Committee Authority. The Committee shall have all discretion, power, and
authority to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith. All actions taken and all interpretations and determinations made by
the Committee in good faith shall be final and binding upon the Participant, the
Company and all other interested persons, and shall be given the maximum
deference permitted by law. No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.
19.Captions. The captions provided herein are for convenience only and are not
to serve as a basis for the interpretation or construction of this Agreement.
20.Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.
21.Taxes; Exercise Price. Prior to converting any vested SSARs, Earned SSARs or
Acquirer SSARs (as applicable) or exercising any vested substituted options, the
Participant shall pay to the Company an amount determined by the Company to be
sufficient to satisfy any applicable federal, state, local and foreign
withholding or other taxes and, in the case of substituted options, the
applicable exercise price. The Company or Participant may, at his or her option,
permit the Participant or other person converting the vested SSARs, Earned SSARs
or Acquirer SSARs (as applicable) or exercising the vested options to satisfy
his or her obligations by surrendering to the Company a portion of the shares of
Common Stock that the Participant or such person would otherwise be entitled to
receive upon such conversion or exercise; provided, however, that, in the event
the Participant elects to satisfy his or her obligations by surrendering a
portion of such shares, such election shall be binding on the Company. Any
acquisition of shares of Common Stock by the Company as contemplated hereby is
expressly approved by the Committee as part of the approval of the SSARs. Until
such time as the Participant has satisfied the requirements of this Section 21,
the Company shall have no obligation to effect a conversion of SSARs, Earned
SSARs or Acquirer SSARs (as applicable) or exercise of substituted options
hereunder.
22.Registration Statement. The Participant acknowledges and agrees that the
Company has filed a Registration Statement on Form S-8 (the “Registration
Statement”) under the Securities Act of 1933, as amended (the “1933 Act”), to
register the shares of Common Stock under the 1933 Act. The Participant
acknowledges receipt of the Prospectus prepared by the Company in connection
with the Registration Statement. Prior to conversion of the vested SSARs or
Earned SSARs (as applicable) into shares of Common Stock, or exercise of any
substituted option, the Participant shall execute and deliver to the Company
such representations in writing as may be requested by the Company in order for
it to comply with the applicable requirements of federal and state securities
law.
23.Miscellaneous. This Agreement and the Plan constitute the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
This Agreement and the Plan can be amended or terminated by the Company to the
extent permitted under the Plan. Amendments hereto shall be effective only if
set forth in a written statement or contract, executed by a duly authorized
member of the Committee. The Participant shall at any time and from time to time
after the date of this Agreement, do, execute, acknowledge, and deliver, or will


        
7

--------------------------------------------------------------------------------




cause to be done, executed, acknowledged and delivered, all such further acts,
deeds, assignments, transfers, conveyances, powers of attorney, receipts,
acknowledgments, acceptances and assurances as may reasonably be required to
give effect to the terms hereof, or otherwise to satisfy and perform the
Participant’s obligations hereunder. This Agreement may be executed and
delivered by facsimile or other electronic signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
24.Section 409A
(a)    It is intended that the SSARs (including, for all purposes of this
Section 24, the Earned SSARs and Acquirer SSARs) awarded pursuant to this
Agreement be exempt from Section 409A of the Code (“Section 409A”) because it is
believed that (i) the compensation payable under each SSAR cannot be greater
than the excess of the Fair Market Value of a share of Common Stock on the date
the SSAR is exercised over the Conversion Price specified on the Grant Date,
(ii) except as would not adversely affect the ability of the SSARs to be exempt
from Section 409A, the Conversion Price for each SSAR can never be less than the
Fair Market Value of a share of Common Stock on the Grant Date, and (iii) each
SSAR does not include any feature for the deferral of compensation other than
the deferral of recognition of income until the exercise of the SSAR. The
provisions of this Agreement shall be interpreted in a manner consistent with
this intention, and the provisions of this Agreement may not be amended,
adjusted, assumed or substituted for, converted or otherwise modified without
the Participant’s prior written consent if and to the extent that the Company
believes that such amendment, adjustment, assumption or substitution, conversion
or modification would cause the award to violate the requirements of Section
409A. In the event that either the Company or the Participant believes, at any
time, that any benefit or right under this Agreement is subject to Section 409A,
and does not comply with the requirements of Section 409A, it shall promptly
advise the other and the Company and the Participant shall negotiate reasonably
and in good faith to amend the terms of such benefits and rights, if such an
amendment may be made in a commercially reasonable manner, such that they comply
with Section 409A with the most limited possible economic affect on the
Participant and on the Company.
(b)    Notwithstanding the foregoing, the Company does not make any
representation to the Participant that the SSARs awarded pursuant to this
Agreement are exempt from, or satisfy, the requirements of Section 409A, and the
Company shall have no liability or other obligation to indemnify or hold
harmless the Participant or any beneficiary for any tax, additional tax,
interest or penalties that the Participant or any beneficiary may incur in the
event that any provision of this Agreement, or any amendment or modification
thereof, or any other action taken with respect thereto, that either is
consented to by the Participant or that the Company reasonably believes should
not result in a violation of Section 409A, is deemed to violate any of the
requirements of Section 409A.
25.Stock Retention Policy. The Participant understands that the Committee has
adopted a policy that requires the Participant to retain ownership of half (50%)
of the shares of Common Stock acquired by Participant hereunder (net of the
number of shares of Common Stock which would need to be sold to satisfy any
applicable taxes owed upon conversion), for a period of three (3) years after
issuance of such shares of Common Stock (or until the Participant’s employment
with, and services for, the Company and its Subsidiaries terminates, if
earlier). The Participant agrees to comply with such policy, and any
modifications thereof that may be adopted by the Committee from time to time.
Notwithstanding the foregoing, such policy shall not apply following a Change of
Control to any Common Stock acquired by the Participant hereunder.
26.Stock Ownership Policy. The Participant understands that the Committee has
adopted a policy that requires the Participant to own a multiple of the
Participant’s base salary, determined by leadership level, in Common Stock. The
Participant agrees to comply with such policy and any modifications thereof that
may be adopted by the Committee from time to time. Notwithstanding the
foregoing, such policy shall not apply following a Change of Control to any
Common Stock acquired by the Participant hereunder.


        
8

--------------------------------------------------------------------------------






[Signature Page Follows]


        
9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.
WORLD FUEL SERVICES CORPORATION


By:                             
Name: Ira M. Birns
Title: Executive Vice President and Chief Executive Officer


PARTICIPANT


Signature:                         
Name: Michael J. Kasbar


        
10

--------------------------------------------------------------------------------






SCHEDULE A
Initial Hurdle and Performance Goal


The Company’s consolidated gross profit for the 2017 fiscal year must be equal
to or greater than 75% of the Company’s consolidated gross profit for the 2016
fiscal year (the “Initial Hurdle”).


Once the Initial Hurdle is satisfied, and subject to the terms and conditions
set forth in this Agreement (of which this Schedule constitutes a part), the
Committee will determine whether the SSARs will convert to Earned SSARs based on
the achievement of the Performance Goal during the Measurement Period.


The Measurement Period is the one-year period that begins on January 1, 2017 and
ends on December 31, 2017.


Whether SSARs shall become Earned SSARs shall be determined based on whether the
Company’s earnings per share (“EPS”) equals or is greater than $2.46 based on
cumulative EPS at the end of the one-year Measurement Period (the “Performance
Goal”), calculated in accordance with generally accepted accounting principles
with such adjustments as may be determined by the Committee.


        
11